Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/376,402 filed on 4/05/2019.  Claims 1-6 are pending in the application.  

Specification
2. The title of the invention is not descriptive. A new title is required that is clearly
indicative of the invention to which the claims are directed. The following title is
suggested: adjusting electric energy of plurality of batteries mounted in traveling vehicle.

Claim Objections
3.  Claim 1 is objected to because of the following informalities: in line 6 replace “to” with – to: --. Appropriate correction is required.
4.  Claim 1 is objected to because of the following informalities: in line 11 replace “and” with –, and --. Appropriate correction is required.
5.  Claim 1 is objected to because of the following informalities: in line 19 replace “to” with – to: --.  Appropriate correction is required.
6.  Claim 1 is objected to because of the following informalities: in line 23 replace “and” with –, and --. Appropriate correction is required.
5 is objected to because of the following informalities: in line 3 replace “to” with – to: --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.  Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 contains subject matter “determine, with respect to power running and regeneration, whether a loss in a current state is smaller” that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention (emphasis added). In contrast, the instant specification (page 40, lines 2-8) discloses “… when distributing input/output electric power to the first battery B1 and the second battery B2, the ECU 40 compares a loss generated in electric energy adjustment in power running and a loss generated in electric energy adjustment in regeneration, and adjusts electric energy in a state where the loss is smaller" (emphasis added).  Therefore, the claim’s language teaches far away from the instant specification.


Allowable Subject Matter
9.  Claim 1-6 are rejected under 35 U.S.C. 112(a), but would be allowable if rewritten in a form avoiding above rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851